Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 2, 10, 12 and  16 have been amended. Claim 17 has been canceled. Claims 2-16 and 18 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claims 2 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claims 3-4, 6, 10, 13 and 16, the phrase “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
6.	Claims 2-10 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (U.S. Patent Application Publication 2009/0271868), and further in view of Amaitis et al. (U.S. Patent Application Publication 2005/0187020; hereafter “Amaitis”).
	For claims 2 and 12, Ogawa teaches a verification server (note paragraph [0058], check server) comprising:
	a memory (note Fig. 1 and paragraph [0058], check server);
	a communication module (note paragraphs [0056], [0061] and [0063], communication line);
	at least one processor (note Fig. 1 and paragraph [0058], check server) to:
	transmit to a verification device an interface operable by a user to request a verification service from the verification server (note paragraph [0070], check server transmits a transmission screen to mobile phone);
	receive, via the communication module, from the verification device, an indication that the user made a selection from the interface (note paragraphs [0070] and [0139], mobile phone, i.e. verification device, sends site ID to check server after user inputs the site ID, i.e. an indication that the made a selection);
	responsive to receiving the indication that the user made the selection from the interface, identifying a [site] device for which verification is to be executed, based on an identifier received from the verification device (note paragraph [0139], check server identifies site ID as site for which verification is to be executed), and
	displaying a prompt via the verification device to enter a verification identifier (note paragraphs [0140] and [0198], check server displays prompt to receive information that can identify the mobile phone or the user, e.g. user ID);
	receive, from the verification device, the verification identifier (note paragraph [0140], check server receives from the mobile phone information that can identify the user); and
	transmit, by the communication module, the received verification identifier via a [site] server to the [site] device (note paragraph [0146], check server transmits identification information to the site server), wherein the transmitting causes the [site] device to display the received verification identifier (note paragraphs [0145]-[0146], site server displays identification information on the personal computer).

	Ogawa differs from the claimed invention in that they fail to teach:
	the application server and application device are a gaming server and a gaming device (note paragraph [0021], 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the site determine method of Ogawa and the gaming system of Amaitis. It would have been obvious because a simple substitution of one known element (gaming server and devices of Amaitis) for another (site server and personal computer terminal of Ogawa) would yield the predictable results of authenticating a site accessed from a computer terminal (Ogawa) where the site accessed is a gaming server using a gaming device (Amaitis).

	
	For claims 3 and 13, the combination of Ogawa and Amaitis teaches claims 2 and 12, in which the verification device comprises at least one of: a cellular phone, an IP phone, a personal computing device, a pocket personal computer, a PDA, a kiosk, and a terminal (note paragraph [0061] of Ogawa, mobile phone which could also be PDA or personal computer).

	For claim 4, the combination of Ogawa and Amaitis teaches claim 2, in which the gaming server provides at least one of: a gambling activity, wagering on an event, a lottery activity, and a non-gambling activity (note paragraphs [0020] and [0056] of Amaitis, gambling activities, wagering on an event, lottery, non-gambling activities).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the site determine method of Ogawa and the gaming system of Amaitis. It would have been obvious because a simple substitution of one known element (gaming server and devices of Amaitis) for another (site server and personal computer terminal of Ogawa) would yield the predictable results authenticating a site accessed from a computer terminal (Ogawa) where the site is a gaming server providing gambling and non-gambling activities to a gaming device (Amaitis).


	For claim 5, the combination of Ogawa and Amaitis teaches claim 2, in which the gaming device is also operable to provide at least one convenience service (note paragraph [0056] of Amaitis, convenience services include restaurant service, news, financial exchange).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the site determine method of Ogawa and the gaming system of Amaitis. It would have been obvious because a simple substitution of one known element (gaming server and devices of Amaitis) for another (site server and personal computer terminal of Ogawa) would yield the predictable results authenticating a site accessed from a computer terminal (Ogawa) where the site is a gaming server providing gambling and non-gambling activities to a gaming device (Amaitis).


	For claim 6, the combination of Ogawa and Amaitis teaches claim 5, in which the at least one convenience service comprises at least one of: a restaurant service, an entertainment service, a hotel service, a money management service, a news service, and a financial exchange service (note paragraph [0056] of Amaitis, convenience services include restaurant service, news, financial exchange).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the site determine method of Ogawa and the gaming system of Amaitis. It would have been obvious because a simple substitution of one known element (gaming server and devices of Amaitis) for another (site server and personal computer terminal of Ogawa) would yield the predictable results authenticating a site accessed from a computer terminal (Ogawa) where the site is a gaming server providing gambling and non-gambling activities to a gaming device (Amaitis).


	For claim 7, the combination of Ogawa and Amaitis teaches claim 2, in which the gaming server is also operable to provide at least one convenience service via the gaming device (note paragraph [0056] of Amaitis, convenience services include restaurant service, news, financial exchange).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the site determine method of Ogawa and the gaming system of Amaitis. It would have been obvious because a simple substitution of one known element (gaming server and devices of Amaitis) for another (site server and personal computer terminal of Ogawa) would yield the predictable results authenticating a site accessed from a computer terminal (Ogawa) where the site is a gaming server providing gambling and non-gambling activities to a gaming device (Amaitis).


	For claims 8 and 14, the combination of Ogawa and Amaitis teaches claims 2 and 12, in which the user enters the identifier via the verification device (note paragraphs [0070] and [0139] of Ogawa, user inputs the site ID into mobile phone, i.e. verification device).

	For claims 9 and 15, the combination of Ogawa and Amaitis teaches claims 8 and 14, further comprising using the identifier to determine an address of the gaming device (note paragraphs [0160] and [0179] of Ogawa, check server acquires and uses personal computer IP address as an identifier).

	For claims 10 and 16, the combination of Ogawa and Amaitis teaches claims 2 and 12, in which the identifier identifies the gaming device and includes at least one of: a serial number assigned to the gaming device, a phone number assigned to the gaming device, a mobile identification number (MIN) assigned to the gaming device, an IP address assigned to the gaming device (note paragraphs [0160] and [0179] of Ogawa, check server acquires and uses personal computer IP address as an identifier), a media access control (MAC) address assigned to the gaming device, and an electronic serial number (ESN) assigned to the gaming device.


7.	Claims 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa and Amaitis as applied to claims 2 and 12 above, and further in view of Gerdes et al. (U.S. Patent Application Publication 2003/0046541; hereafter “Gerdes”).
	For claims 11 and 18, the combination of Ogawa and Amaitis differs from the claimed invention in that they fail to teach:
	further comprising: querying, by the at least one processor, a database for user profile information; and
	sending, by the at least one processor, the user profile information via the verification device such that a user may confirm that the verification device is in communications with a licensed verification server.

	Gerdes teaches:
	further comprising: querying, by the at least one processor, a database for user profile information (note paragraph [0054], authentication server AS retrieves public key of the user, i.e. user profile information); and
	sending, by the at least one processor, the user profile information via the verification device such that a user may confirm that the verification device is in communications with a licensed verification server (note paragraphs [0054]-[0055], authentication server AS sends a message encrypted with user public key and signed with AS private key so that the user can confirm the authenticity of the AS).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Ogawa and Amaitis and the securing messages using public and private keys of Gerdes. One of ordinary skill would have been motivated to combine Ogawa, Amaitis and Gerdes because sending a message encrypted with the user public key and signed by the authentication server private key would increase the security of the system by protecting the user against a fraudulent authentication server.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9685036. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	See chart below.

Claim 1-22 of U.S. Patent No. 9685036 contain every element of claims 2-16 and 18 of the instant application and as such anticipate claim of the instant application.


9.	Claims 2-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10181237. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	See chart below.

Claim 1-22 of U.S. Patent No. 10181237 contain every element of claims 2-16 and 18 of the instant application and as such anticipate claim of the instant application.


10.	Claims 2-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10525357. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	See chart below.

Claim 1-22 of U.S. Patent No. 10525357 contain every element of claim 2-16 and 18 of the instant application and as such anticipate claim of the instant application.


11.	Claims 2, 4-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10810823. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	See chart below.

Claim 1-22 of U.S. Patent No. 10810823 contain every element of claims 2, 4-8 and 12 of the instant application and as such anticipate claim of the instant application.



Instant Application
9685036
10181237
10525357
10810823
	For claims 2 and 12, comprising:
	a memory;
           a communication module;
	at least one processor to:
	transmit to a verification device an interface operable by a user to request a verification service from the verification server;
	receive, via the communication module, from the verification device, an indication that the user made a selection from the interface;
	responsive to receiving the indication that the user made the selection from the interface, identifying a gaming device for which verification is to be executed, based on an identifier received from the verification device, and
	displaying a prompt via the verification device to enter a verification identifier;
	receive, from the verification device, the verification identifier; and
	transmit, by the communication module, the received verification identifier via a gaming server to the gaming device, wherein the transmitting causes the gaming device to display the received verification identifier.

Claims 1 and 12,

memory…
…operable to communicate…


processor…

via a display of the verification device…





a selection of which by the user results in the user requesting a verification server

determining, by the verification server, an identifier…







IVR system…




receiving…at least one audible text value
transmitting…the at least one alphanumeric text value via the gaming server to the gaming device, wherein the transmitting causes the gaming device to display the at least one alphanumeric text…
Claims 1 and 12

memory…
…to communicate with…

processor…

to the verification device an interface…




receiving… an indication that the user made a selection


responsive to receiving the indication…



determining… an identifier…



prompting…




receiving… a verification identifier…
transmitting… the verification identifier via the gaming server to the gaming device, wherein the transmitting causes the gaming device to display the verification identifier.




Claims 1 and 13

memory…
…operable to communicate…

processor…

a graphical interface object…





receiving...an indication that the graphical interface object has been selected


responsive… 





determining…  the identifier



a graphical interface object…


obtaining from the database…



providing… the information 



Claim 12:
displaying information…
Claims 1 and 23

memory…
…in communication with…

processor…

a graphical user interface…





receiving… a request to verify





in response to the request…



determining… an indicator



a graphical user interface…


applying… to obtain… activity information



sending… the activity information


sending… the indicatory via the gaming server to the graphical user interface
Claims 3 and 13
Claim 2
Claim 2
Claim 2

Claim 4
Claim 4
Claim 4
Claim 3
Claim 4
Claim 5
Claim 5
Claim 5
Claim 4
Claim 5
Claim 6
Claim 6
Claim 6
Claim 6
Claim 6
Claim 7
Claim 7
Claim 7
Claim 4
Claim 8
Claims 8 and 14
Claim 8
Claim 8
Claim 1

Claims 9 and 15
Claim 9
Claim 9
Claim 7

Claims 10 and 16
Claim 10
Claim 10
Claim 7

Claims 11 and 18
Claim 11
Claim 11
Claims 1 and 9




“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


12.	Claims 3, 8-11 and 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10810823 in view of Ogawa, Amaitis and Gerdes. 
	For claims 3, 8-11 and 13-18, 10810823 differs from the claimed invention in that they fail to teach the claimed limitations.
	Ogawa, Amaitis and Gerdes teaches the claim limitations of claims 3, 8-11 and 13-18 as shown above.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine 10810823 and Ogawa, Amaitis and Gerdes. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of verifying a gaming service that is in communication with a gaming device.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438